Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Kabana et al in view of Evans ‘418. Rodriguez-Kabana et al disclose a soil amendment comprising soybean meal, feather meal, a potassium source and an organic nitrogen source such as potassium nitrate. (See Paragraphs [0008] and [0017].) The differences between the composition disclosed by Rodriguez-Kabana et al, and that recited in claims 1-7, 13-16 and 21,       are that Rodriguez-Kabana et al do not disclose that the potassium source should be present in an amount of about 4% or more, by weight, that the inorganic nitrate should comprise about 5% to about 20% by weight , and that the feather meal and soybean meal should be present in a ratio of about 1:3 to about 3:1. It would be obvious to provide the potassium source at a concentration of about 5% by weight. One of ordinary skill in the art would be motivated to do so, since Rodriguez-Kabana et al a potassium source concentration of about 1-5 weight percent in Paragraph [0011]. It would also be obvious to provide the potassium nitrate or ammonium nitrate at a concentration of about 10-20 weight percent in the composition of Rodriguez-Kabana et al, since Rodriguez-Kabana et al disclose a concentration of about 10-20 weight .
Claims 8, 9, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Kabana et al in view of Evans ‘418 as applied to claim 1 above, and further in view of Gaunt. Regarding claims 8 and 9, it would be further obvious from Gaunt to include compost in .
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Kabana et al in view of Evans ‘418, as applied to claim 21 above, and further in view of Kalmbach ‘232. It would be further obvious from Kalmbach ‘232 to grow a plant in the nutrient source of Rodriguez-Kabana et al, since Kalmbach ‘232 teaches in Paragraph [0025] that organic fertilizer may be applied to the soil where plants are grown.
Claims 1-7, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Evans ‘418 in view of Rodriguez-Kabana et al. Evans ‘418 discloses a feather meal and soybean meal based organic fertilizer (see the Abstract), and teaches in Paragraph [0074] that the feather meal and soybean meal are present in a 50-50 ratio. The differences between the fertilizer disclosed by Evans ‘418, and that recited in claims 1-7, 13-16 and 21, are that Evans’418 does not disclose that the composition should include about 4% or more potassium and an organic nitrate in an amount of about 5% to about 20% by weight. Rodriguez-Kabana et al disclose a soil amendment comprising soybean meal, feather meal, a potassium source and an organic nitrogen source such as potassium nitrate. (See Paragraphs [0008] and [0017]). It would be obvious from Rodriguez-Kabana et al to include a potassium source in an amount of about 4-5% .
Claims 8, 9, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘418 in view of Rodriguez-Kabana et al, as applied to claim 1 above, and further in view of Gaunt. Regarding claims 8 and 9, it would be further obvious from Gaunt to include compost in the composition of Evans ‘418. One of ordinary skill in the art would be motivated to do so, since Gaunt discloses compost as a horticultural media in Paragraph [0003], and suggests in Paragraph [0016] that the compost could be used in conjunction with such nutrients as feather meal. Regarding claims 22 and 25-27, it would be obvious to include such components as potting soil, perlite or pine bark in the composition of Evans ‘418, since Gaunt discloses such components as useful in soil media in Paragraphs [0003], [0015] and claim 4.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘418 in view of Rodriguez-Kabana et al, as applied to claim 21 above, and further in view of Kalmbach ‘232. It would be further obvious from Kalmbach ‘232 to grow a plant in the nutrient source of Evans ‘418, since Kalmbach ‘232 teaches in Paragraph [0025] that organic fertilizer may be applied to the soil where plants are grown.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736